uniform issue list number d i internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply toy -ep-ra ti sep date x xxx xxxk legend company a xxxx plan p xxxx plan k xxxx dear sir this letter is in response to your correspondence dated xxxx as supplemented by additional correspondence dated xxxxxxxxxxxx and xxxxxxxxxxxxxxxx submitted on your behalf by your authorized representative requesting a private_letter_ruling under sec_4980 of the internal_revenue_code the code the following facts and representations were submitted in support of your ruling_request company a maintains plan p a defined benefit pension_plan which it established and made effective xxxxxxxx to provide retirement benefits to its eligible employees and the eligible employees of certain affiliated entities plan p was amended and restated effective xxxxxxxxxxxkxxx plan p received its most recent determination_letter from the internal_revenue_service the service on xxx as being a qualified_plan within the meaning of code sec_401 company a intends to terminate plan p by adopting one or more amendments to cease benefit accruals and establish an effective termination_date you represent that based on the most recent actuarial valuation reports plan p’s assets significantly exceed its benefit liabilities on a termination basis aly company a also maintains plan k a profit sharing plan that includes a cash_or_deferred_arrangement under sec_401 of the code and an employer matching feature under sec_401 of the code plan k was established and made effective xxxxxxxexkk to permit its eligible employees and the eligible employees of its affiliates that adopt plan k to elect to defer a portion of their compensation by means of employer contributions on their behalf plan k’s most recent determination_letter from the service is dated xcccocccoxx company a intends to make a direct transfer to plan k of an amount equal to percent of the maximum amount it could teceive as an employer_reversion plan k is intended to qualify as a qualified_replacement_plan within the meaning of sec_4980 of the code you represent that after plan p’s termination at least percent of the active participants in plan p who will remain employed by company a or any of its affiliates will be eligible to participate in plan k eligible employees who do not choose to make elective_deferrals will not have contributions allocated to an account in their names under plan k because the transferred amounts will be used to make matching_contributions to plan k they will be eligible to roll over into plan k lump sum distributions received on termination of plan p and will continue to earn service_credit for vesting purposes in the event the employee later elects to have contributions made to plan k on his or her behalf eligible employees may elect at any time to begin cease or resume contributions to plan k you further represent that the proposed amendment to plan p will provide that percent of the assets in plan p remaining in the trust after the satisfaction of all accrued_benefits under the plan and after payment of termination expenses of plan p will be transferred to plan k for allocation in accordance with sec_4980 of the code the transferred assets will be allocated as an employer_contribution among the accounts of participants who elect to have sec_401 contributions made on their behalf you anticipate that the transferred assets will be allocated over five to seven years but in any event within the time- frame set by code sec_4980 company a will seek a determination from the service on form_5300 that the transfer of funds to plan k and the allocation of such funds in accordance with sec_4980 of the code will not affect pian k’s status as a qualified_plan under sec_401 of the code the proposed amendment to plan p will also increase the value of benefits payable to participants who are closer to retirement age and will be nondiscriminatory within the meaning of sec_401 of the code the amendment to plan p will be adopted more than days prior to the effective date of termination company a will seek a determination from the service on form_5310 that the termination of plan p will not affect the plan’s qualified status under sec_401 of the code based on the above factual representations you through your authorized representative request the following letter rulings that plan k wiil be a qualified_replacement_plan under sec_4980 of the code and that increases in the cost of benefits resulting from amendments to plan p made in anticipation of its termination but more that days prior to the date of plan p’s termination will not be considered part of the percent cushion described in code sec_4980 b i and therefore the value of such increases will not be subject_to the excise_tax of code sec_4980 sec_4980 of the code provides for a percent excise_tax on the amount of any reversion from a qualified_plan sec_4980 of the code provides that the excise_tax under sec_4980 shall be increased to percent with respect to any employer_reversion from a qualified_plan unless the employer either establishes or maintains a qualified_replacement_plan or the plan provides for benefit increases which take effect immediately on the termination_date sec_4980 of the code in relevant part defines a qualified_replacement_plan as a qualified_plan established or maintained by the employer in connection with a qualified_plan termination with respect to which the participation asset transfer and allocation requirements of sec_4980 b and c are met sec_4980 requires that at least percent of the active participants in the terminated plan who remain as employees of the employer after the termination are active participants in the replacement plan sec_4980 b requires that a direct transfer be made from the terminated plan to the replacement plan before any employer_reversion and the transfer is an amount equal to the excess if any of percent of the of the maximum amount the employer could receive as an employer revision without regard to sec_4980 over the amount equal to the present_value of the aggregate increases in accrued_benefits under the terminated plan of any participants or beneficiaries pursuant to a plan amendment adopted during the 60-day period ending on the date of termination of the qualified_plan and which takes effect immediately on the termination_date sec_4980 b ii provides that in the case of the transfer of any amount under sec_4980 b i such amount is not includible in the gross_income of the employer no deduction is allowable with respect to such transfer and the transfer is not treated as an employer_reversion for purposes of sec_4980 sec_4980 of the code provides that if the replacement plan is a defined_contribution_plan the amount transferred to the replacement plan must be allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or ii credited to a suspense_account and allocated from such account to accounts of participants no less rapidly than ratably over the seven-plan-year period beginning with the year of the transfer code section o2lb d b provides in part that the allocation of any amount under sec_4980 shall be treated as an annual_addition for purposes of sec_415 of the code with respect to your first ruling_request your authorized representative asserts that at least percent of the employees of company a and its affiliates who are active participants in plan p and who will remain employees of company a or any of its affiliates will be eligible to participate in plan k these participants will remain eligible to participate in plan k after plan p is terminated further they will remain eligible to participate in plan k even though they do not initially elect to have elective_deferrals made on their behalf and will therefore not have contributions allocated to an account in their name in plan k eligible employees may elect at any time to participate in plan k prior to any employer_reversion to company a an amount equal to percent of the surplus remaining after the termination of plan p will be directly transferred to the trust which holds plan k’s assets in addition the transferred amounts will be allocated to participants’ accounts over a five-to seven-year period therefore with respect to your first ruling_request we conclude that plan k constitutes a qualified_replacement_plan within meaning of code sec_4980 with respect to your second nuling request as indicated above the percent required transfer amount is reduced by an amount equal to the present_value of the aggregate benefit increases in the accrued_benefits under the terminated plan pursuant to a plan amendment which is adopted during the 60-day period ending on the date of termination and takes effect immediately on the termination_date company a intends to adopt an amendment which will increase the value of benefits payable to participants more than days prior to the date of termination and will be effective as of the date of termination therefore the amount of benefit increases will not reduce the percent amount therefore with respect to your second ruling_request we conclude that an amendment to plan p which increases the value of benefits that is adopted more than days prior to the date of plan p’s termination and is made effective on the termination_date will not be considered part of the percent cushion described in code sec_4980 and therefore the value of such increases will not be subject_to an excise_tax under code sec_4980 these rulings are based on the assumptions that plan p and plan k are qualified_plans under sec_401 of the code and that their trusts are tax-exempt under sec_501 of the code at all times relevant to this ruling this ruling is directed only to the taxpayer that requested it sec_61 kx of the internal_revenue_code provides that it may not be used or cited by others as precedent o2 a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours mlanager employee pians technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice ce ce alk
